Citation Nr: 1709887	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-05 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Mallory Ball, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran had active service from February 2003 to April 2007.  

This matter came before the Board of Veterans' Appeals (Board) from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board, most recently in June 2016 when it was remanded for additional development.  The Veteran was scheduled to appear for a personal hearing before a Veterans Law Judge in September 2016.  He did not appear.  As such, and because he has not asked for a rescheduling of the hearing, his request is deemed to be withdrawn.


FINDING OF FACT

The Veteran does not have a current knee disorder; an undiagnosed illness pertaining to either knee has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).  

2.  The criteria for service connection of a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  The Veteran was afforded an appropriate VA examination, and probative evidence as to whether the Veteran has a knee disorder has been obtained.  There is no indication that the examination is inadequate for adjudicative purposes.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  In this regard, the Board notes that an August 2016 letter, mailed to the Veteran's address of record, provided timely notice that the requested Board hearing was scheduled for September 2016.   

Accordingly, the Board will address the merits of the appellant's appeal. 

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d). 
 
The Veteran's service personnel records indicate he is a Persian Gulf veteran.  Service connection may be established for a Persian Gulf veteran who exhibits objective indications (e.g., objective evidence perceptible to an examining physician and other non-medical indicators capable of independent verification) of a qualifying chronic (i.e. existing six months or more, to include by exhibiting intermittent episodes of improvement and worsening over a six month period) disability which cannot be attributed to any known clinical diagnosis, but which instead resulted from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1) (2016).  

There are three types of "qualifying chronic disabilities" for the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.

An "undiagnosed illness" is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Analysis

Service connection is not warranted on a direct basis for either claim.  Although the evidence reflects the Veteran's competent and credible histories of pain and crepitus of the knees, direct service connection will not be granted for symptoms such as pain or crepitus alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  The evidence does not establish that the Veteran has an identifiable underlying knee disorder.  Treatment records reveal no diagnoses of a knee disorder, June 2007 radiographic evaluation of the knees were normal, the February 2008 examination record reveals that clinical and radiographic evaluation of the knees were normal, and there is no evidence, to include allegation, of outstanding diagnoses of either knee.  In the absence of proof of current disability, the claims of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection is also not warranted on a presumptive basis under 38 C.F.R. § 3.317 for either claim because the record includes no objective evidence of the reported symptoms perceptible to an examining physician or capable of independent verification; rather, examination of the knees is normal.

The Board acknowledges that the Veteran has training and experience as a medic.  The Veteran has not rendered a specific diagnosis for either knee, however, and has not alleged that a specific diagnosis is warranted.  He has also not reported any objective functional limitation, such as limitation of motion, of either knee.  Thus far, he has only reported the existence of symptoms of pain and crepitus.  

The preponderance of the probative evidence is against the claims; there is no doubt to be resolved, and service connection is not warranted for either claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2016).









ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.





____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


